Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application
The Amendments and Remarks filed on 01/03/22 are acknowledged.
Claims 1-43 and 51 were cancelled.
Claims 44 and 53 were amended.
Claims 44-50 and 52-66 are pending.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Objections to the Abstract, Specification, and claim 53
In light of the amendment of the Abstract, Specification, and claim 53, the objections of 09/02/21 are withdrawn.
Claim Rejections - 35 USC § 102
Applicant amended claim 44 to incorporate the subject matter of claim 51 which was not previously included in the prior art rejections. Applicant’s arguments (Page 8, filed 01/03/22) regarding the rejection of claims 44-45 and 53-54 under 35 U.S.C. 102(a)(1) as being anticipated by Virkki et al. (US 6,500,867 B1) have been fully considered and are persuasive. Since Virkki et al. do not teach the limitations of amended claim 44, the anticipation rejection has been withdrawn. 
Claim Rejections - 35 USC § 103
Applicant’s arguments (Pages 9-11, filed 01/03/22) regarding the rejection of claims 46-50, 52, 55-62, and 64-65 are rejected under 35 U.S.C. 103 as being 
Terminal Disclaimer
The electronic terminal disclaimer filed on 01/03/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent Numbers 10,071,069 and 10,786,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded. The double patenting rejections are withdrawn.
Updated Search
An updated prior art search did not disclose a reference that teaches a pharmaceutical composition for intra-intestinal administration comprising the combination of a dopamine replacement agent, a dopamine decarboxylase inhibitor, and a catechol-O-methyltransferase inhibitor and the corresponding weight percentage ranges of each active agent along with sodium carboxymethyl cellulose, as recited in the instant claims. Therefore, the claimed invention is novel and unobvious over the prior art of record. 
Comments
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 44-50 and 52-66 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-6023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/ARADHANA SASAN/Primary Examiner, Art Unit 1615